—Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 27, 2003, which ruled, inter alia, that claimant was ineligible to receive unemployment insurance benefits because she was not totally unemployed.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant was not totally unemployed during the period in which she was receiving unemployment insurance benefits (see Matter of Chordas [Hudacs], 207 AD2d 937, 937-938 [1994]; Matter of Bairn [Hart-nett], 167 AD2d 651, 651 [1990]). Claimant admitted that she began a new temporary assignment but continued to certify that she was totally unemployed. Although claimant maintained that the employer advised her to continue her certification of unemployment insurance benefits because the duration of the temporary assignment was uncertain, claimant was under an obligation to disclose all employment activities which could affect her right to receive benefits (see Matter of O’Leary [Roberts], 93 AD2d 915, 916 [1983]). We, accordingly, find no reason to disturb the Board’s decision reducing claimant’s right to future benefits on the ground that she made willful false statements.
Cardona, P.J., Mercure, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.